Citation Nr: 1525537	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-21 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left knee, with residuals of meniscus injury ("left knee disability").


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1979 to July 1979 and from September 1988 to April 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was scheduled for a Board Hearing in February 2012, but did not appear and did not indicate any desire to reschedule.  The Veteran's hearing request is deemed withdrawn.

In a January 2014 decision, the Board denied entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected left knee disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court issued an order granting the parties' Joint Motion for Remand (JMR) to vacate the portion of the Board's decision denying entitlement to a rating in excess of 10 percent and remanded the case back to the Board for compliance with the JMR.  The JMR specifically instructed that "the Board should discuss relevant evidence, including that which is noted above, in its analysis of the applicability of DCs 5258 and 5259."  In March 2015, the Veteran's attorney submitted a brief and requested that the Board not wait 90 days before considering the case.

The Board remanded the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) in the January 2014 decision.  It has not yet been returned to the Board, so the Board will not consider the merits of that claim at this time.

A number of additional medical records, including a significant volume of Social Security Administration (SSA) records, have been associated with the electronic claims file since the most recent statement of the case and since the most recent waiver of agency of original jurisdiction review of the evidence.  However, the evidence is largely duplicative of evidence already associated with the file.  For instance, most, if not all, of the SSA records had previously been associated with the claims file.  Moreover, the evidence that has been newly associated with the file and that has not previously been considered by the RO, i.e. the agency of original jurisdiction, is not pertinent to the issue currently on appeal.  Instead, the newly associated evidence relates to claims currently pending at the RO that are separate and distinct from the issue being decided in this appeal.  38 C.F.R. § 20.1304(c) ("Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.").


FINDING OF FACT

Throughout the period of appeal, the orthopedic symptoms of the Veteran's left knee disability were manifested by pain and weakness, but not by objective evidence of flexion limited to 45 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or other clinically significant symptoms related to his partial medial meniscectomy other than pain, weakness, and limitation of motion.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for degenerative joint disease, left knee, with residuals of meniscus injury, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, and 4.71a Diagnostic Codes 5003, 5010, and 5256-5263.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2014).  For increased-rating claims, 38 U.S.C.A. § 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-103 (2010). 

The Veteran received notification prior to the initial unfavorable agency decision through a July 2008 letter.  The Veteran's claim was subsequently readjudicated by the RO, most recently in an April 2010 supplemental statement of the case.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159 (2014).

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was afforded VA examinations in August 2008, October 2009, February 2011 and July 2011 for his left knee disability.  The VA examinations are factually informed, medically competent and responsive to the issue.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Neither the Veteran nor his representative has alleged, whether in submissions to the Board or before the Court, that the examinations were inadequate or that any further examinations are required to determine the merits of his claim.  The Veteran has not alleged the knee disability has worsened since the last examination, nor does the evidence suggest this is the case.  The Board finds no further examinations are necessary.

No further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


II.  Legal Standards

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  While the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  In addition, degenerative joint disease of the knee may be evaluated under Diagnostic Code (DC) 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under DC 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there was no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Ankylosis (i.e. immobility) is rated under DC 5256.

DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.   

Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Impairment of the tibia and fibula is rated under DC 5262 and genu recurvatum is rated under DC 5263.


III.  Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected left knee disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran's left knee disability is currently rated as 10 percent disabling under DCs 5010 (traumatic arthritis) and 5260 (limitation of flexion).  The Board notes that, prior to the temporary 100 percent disability rating from February 2008 through March 2008, the left knee disability had been evaluated as 10 percent disabling under DC 5003 (degenerative arthritis).  This change from DC 5003 to DC 5010 had no effect on the assigned rating.  In addition, DC 5010 has no independent rating criteria, but directs that disabilities assigned this code be rated as degenerative arthritis (i.e. under DC 5003).  The change by the RO had no practical effect on either the analysis or the assigned rating.

In its January 2014 decision, the Board denied entitlement to a disability rating in excess of 10 percent during the period on appeal.  The Board based its decision, in part, on the inapplicability of DCs 5256, 5257, 5261, 5262, and 5263.  The Veteran has not challenged, nor did the Court find fault with, that portion of the analysis.  It will not be repeated at length in this decision, but is instead incorporated herein by reference.  However, medical evidence discussed below establishes that the Veteran's left knee disability is not characterized by ankylosis, recurrent subluxation, lateral instability, any limitation on extension, impairment of the tibia and fibula, or genu recurvatum.

The Veteran has also not challenged the Board's January 2014 determination that left knee flexion is not limited to 45 degrees or less.  In fact, during the period on appeal, left knee flexion has been at least 110 degrees without objective evidence of pain and without any additional limitation of motion after three repetitions.  Therefore, pursuant to DC 5003 (via DC 5010), the Veteran is entitled to the minimum, 10 percent rating for arthritis of the left knee which has been confirmed by x-rays, but is non-compensable under DC 5260.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5260.  Again, the Board will not repeat in full the unchallenged analysis in its January 2014 decision, but incorporates it herein by reference.  In addition, the medical evidence discussed below provides overwhelming support for this conclusion.

The remaining Diagnostic Codes pertaining to the knee joint are DCs 5258 and 5259, both of which relate to problems with knee cartilage (e.g. meniscal tears).  The JMR focused on the Board's analysis of the applicability of these Diagnostic Codes and determined that a fuller statement of reasons and bases, including discussion of particular evidence, was necessary.  In his post-remand arguments, the Veteran, too, relies on DC 5258, DC 5259, and medical evidence which, he contends, supports a separate disability rating under at least one of those two Diagnostic Codes.  See, e.g., March 2015 Letter from Representative (setting forth brief argument in support of compensable ratings under DC 5258 or DC 5259).

As discussed in the January 2015 JMR, the Veteran underwent meniscal surgery on his left knee in February 2008.  The JMR directed that the Board specifically address February and March 2008 treatment records that showed that Appellant had trace effusion in the left knee.  See January 2015 JMR at p. 3; see, e.g., March 2008 VA Orthopedic Surgery note ("knee pain...had l knee arthroscopy 1 week ago pvt dr, advised meniscus was trimmed"; "l knee trace eff, +med tender, stable"); March 2008 Private Treatment Note (documenting on physical examination for post-surgical evaluation:  "The patient has no significant effusion.  The wounds are healed.  No erythema or drainage.  Full knee range of motion.  Tenderness over the pes ansermus bursa.  No distal edema."; failing to indicate any meniscal problems such as locking episodes or crepitus).  

As already noted, he was assigned a temporary 100 percent disability rating for convalescence from that surgery through March 2008.  Therefore, the Board will focus on the medical evidence reflecting the condition of the Veteran's knee beginning April 1, 2008.  However, with respect to the referenced treatment records, the Board notes that they reflect the condition of the left knee before and just after left knee surgery.  While they provide important context to the later medical records, the "trace effusion" noted in those records appears entirely consistent with recovery from knee surgery and was deemed not to be "significant" by the Veteran's private physician in March 2008.  Moreover, post-operative records indicate improvement after surgery and treatment records after March 2008 no longer show effusion, including "trace" effusion (with one exception discussed below).  These records provide no basis for assigning a disability rating under DCs 5258 and/or 5259 at any point on or after April 1, 2008.

The Board acknowledges that the Veteran contends that his service-connected left knee disability warrants a higher and/or additional rating.  However, in determining the actual degree of disability, review of contemporaneous medical records and objective examination by a medical professional are more probative of the degree of the Veteran's impairment than his own (or his counsel's) lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance and precise nature of medical symptoms, even if the symptoms are observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran and his counsel are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

Similarly, the Board is also incompetent to evaluate the clinical significance of the reported symptoms, in contrast to applying the rating criteria in light of the competent medical evidence.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Therefore, before discussing whether a rating under DC 5258 or DC 5259 is warranted in this case on or after April 1, 2008, the Board will briefly summarize the medical evidence.

Summary of Medical Evidence

As noted in the JMR, the primary symptom reflect in the treatment records in July 2008 was pain.  See, e.g., July 2008 VA Primary Care Note ("Legs-tender lt knee, +clicking"); July 2008 VA Orthopedic Surgery Note ("also having persistent pain in L knee, pvt DX order brace").  In August, the Veteran reported knee pain, buckling, popping, and falls "a few months ago", but imaging studies revealed only degenerative joint disease changes.  See August 2008 VA MRI Report ("Abnormal morphology of the posterior horn of the medial meniscus most likely representative of prior meniscal repair.  There is a mild signal extending to the inferior articular surface which could represent postsurgical changes or recurrent tear and could be correlated with MR arthrography."); August 2008 VA X-Ray Report ("Negative for joint effusion fracture loose bodies or chondrocalcinosis"; "Impression:  1.  Essentially normal left knee examination allowing for the patient's age -- tiny medial joint line osteophyte without joint space loss.").  In subsequent treatment records, the Veteran reported "popping" in his right, but not in his left, knee.  See September 2008 Primary Care Note ("Chief Complaint:...He c/o pain in hips and rt knee is popping and hjurting [sic] a lot more now."; "Impression:  Chronic pains; bilat hips and rt knee pains"); February 2009 SSA Independent Medical Examination ("right > left knee pain with crepitus"; range of motion of left knee was 120 degrees flexion and normal, 0 degrees extension).

Treatment records continue to reflect pain as the primary symptom affecting the Veteran's left knee and, with a single exception in January 2011, indicate no effusion or swelling of the left knee.  See May 2009 VA Orthopedic Surgery Note ("Hx follow up neck, back and L knee, constant pain on chronic pain med.  c/o legs give out.  Persistent L knee pain....L knee, - eff, 0/120 + ME JT line, ++PF, lach-, colat stable....DX...DJD L knee."); May 2009 SSA Records (identifying only pain as a left knee symptom with associated impairments with respect to physical activity); October 2009 VA Primary Care Note ("Legs-tender lt knee, +clicking"; "Impression:...Left knee Internal derrangement [sic]"); July 2010 VA Orthopedic Surgery Note ("knee pain swelling R leg"; on physical examination:  "Knees bilat 0/120 -eff ++PF lac- colat stable"; diagnosing "DJD knees bilat"); January 2011 VA Orthopedic Note ("knee trace swell 0/120 ++ME JT line and PF stable); March 2011 VA Pain Management Note (indicating normal knee extension and reflexes; noting pain radiating to lower extremities from back, but failing to indicate any locking, effusion, or crepitation in the left knee); September 2011 VA Orthopedic Surgery Note ("bilat knee pain esp L swells", but on physical examination finding:  "L knee - eff 0/120, ++med jt line, stable"; diagnosing "DJD knees bilat");  May 2012 VA Orthopedic Surgery Note ("still has bilat knee pains"; "knees  -eff, 0/120 +med jt lin +pf stable"; "DX...DJD knees"); January 2012 VA Orthopedic Surgery Note ("knee +tender and crep...X-ray...knees mild degen changes").

As discussed above, the Veteran has also undergone several VA examinations.

The August 2008 VA Examination resulted in a list of "Joint Symptoms" that includes pain as the only symptom of the Veteran's then-diagnosed left knee disability and explicitly indicated no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, inflammation, limitation of motion or "other symptom(s)."  The examiner also documented tenderness and painful movement, but no crepitation, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursa, or other knee abnormalities.  Range of motion was 140 degrees flexion and normal extension with no pain and no additional limitations after repetitive use.

The next VA examination, in October 2009, contained a "Summary of Symptoms" which indicated the only symptom of the Veteran's left knee disability was pain and explicitly indicated no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, inflammation, limitation of motion or "other symptom(s)."  The examiner also documented tenderness, but no crepitation, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursa, or other knee abnormalities.  Range of motion was 125 degrees flexion and normal extension with no objective evidence of pain with active motion, no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.

A February 2011 VA Examination included findings of no objective evidence of pain with active motion, flexion to 110 degrees, and normal extension with no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.

In July 2011, a VA examiner documented left knee flexion to 130 degrees and full extension without objective evidence of pain on motion and without additional limitations after three repetitions.  The examiner noted "crepitus", but not "crepitation".  He also documented the absence of any mass, clicks or snaps, grinding, instability, patellar abnormality, or meniscus abnormality.  The examiner indicated the Veteran experienced "giving way", pain, swelling, and "popping", but no instability, stiffness, weakness, incoordination, decreased speed of joint, "episodes of dislocation or subluxation", "locking episodes", or effusions.  



Analysis

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as none of the symptomatology for one condition is "duplicative of or overlapping with the symptomatology" of the other disability.   See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In VAOPGCPREC 9-98, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, and osteoarthritis established by x-rays.  For the purposes of the hypothetical, it was assumed that the knee disability rated under Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel interpreted that, where a Diagnostic Code 5259 disability did not involve limitation of motion, a separate rating under Diagnostic Code 5003 in light of 38 C.F.R. §§ 4.40, 4.45, 4.59 may be warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).   

The VA General Counsel opinion does not indicate that ratings could be assigned for both Diagnostic Codes 5003 and 5259 in all cases.  The General Counsel further explained in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, and that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion; therefore, if the knee disability rated under Diagnostic Code 5259 does involve limitation of motion, then to assign a separate rating under Diagnostic Code 5003 would violate the rules against pyramiding because the symptomatology contemplated by the different rating criteria would overlap with respect to limitation of motion.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).           

The Board finds that a separate 10 percent rating under Diagnostic Code 5259 is not warranted in the present case.  Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  That is, there are only two requirements for a compensable rating under Diagnostic Code 5259.  First, the semilunar cartilage or meniscus must have been removed.  Here, the Veteran's meniscus was repaired, with only "trimming", rather than removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed. 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.   Thus, the second Diagnostic Code 5259 requirement being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.

The Board finds that the symptomatic residuals associated with the Veteran's partial medial meniscectomy are already compensated in the assigned 10 percent rating discussed above under Diagnostic Code 5260 (via DCs 5003 and 5010).  The record shows that the Veteran's knee disability is manifested by findings and symptoms which include arthritis, noncompensable limitation of motion, and functional loss due to pain and occasional weakness or clicking.  These symptoms are contemplated in the 10 percent rating currently assigned under Diagnostic Code 5260.  

The critical element in permitting the assignment of separate ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.   See Esteban, at 261-62.  As the pain, popping, stiffness, and giving way attributed by the Veteran to the meniscectomy overlap with the symptomatology upon which the 10 percent rating under Diagnostic Code 5260 (via DCs 5003 and 5010) has been based, the Board finds that assigning a separate compensable rating under Diagnostic Code 5259 would constitute pyramiding prohibited by 38 C.F.R. 4.14 because pain, limitation of motion (including stiffness), and weakness are already contemplated in the rating assigned under Diagnostic Codes 5003, 5010, and 5260 for arthritis with painful limitation of motion.  See id.; 38 C.F.R. § 4.14.  To assign the Veteran a separate rating under Diagnostic Code 5259 would compensate the Veteran twice for the same symptoms.   Moreover, the highest available rating under Diagnostic Code 5259 in this case is 10 percent; thus, Diagnostic Code 5259 does not allow for a higher rating than the 10 percent disability rating currently assigned under Diagnostic Code 5260.

Likewise, a rating under Diagnostic Code 5258 entails "frequent episodes of 'locking', pain, and effusion into the joint, symptoms that overlap to a significant extent with those for rating knee disabilities under DC 5260.  It would be inappropriate to assign two separate ratings for knee pain as would happen if the Veteran's left knee disability was assigned a compensable rating under Diagnostic Code 5258 in addition to the already assigned 10 percent evaluation under Diagnostic Code 5260.  "Locking" is, as the General Counsel explained, a limitation on motion and should not be used to assign separate ratings under Diagnostic Codes 5260 and 5258.

The "trace" swelling noted in January 2011 is not attributed by the treating physician to a problem with cartilage or identified as a symptom of the Veteran's meniscus surgery.  As importantly, the treating physician does not indicate that the "trace" swelling is clinically significant or results in any functional impairment.  This fact, together with the fact that most treating physicians found no effusion after March 2008 and no VA examiners did, suggests to the Board that "trace" means barely perceptible and not resulting in any functional impairment.  See Dorland's Illustrated Medical Dictionary, 1970 (31st ed. 2007) ("trace: ..1. a very small amount.  2. a sign of the former presence of something.").  

The Board also acknowledges that there are notations of "swelling" of the left knee in a September 2011 VA treatment note and in the report on the July 2011 VA examination.  However, the Board finds that these notations refer to the Veteran's reports of intermittent swelling, rather than clinical findings by the physicians because both records contain detailed findings from physical examination which explicitly indicate no effusions.  A mere record of a veteran's statements by a medical professional do not transform those statements into medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (lay statements "simply...recorded by a medical examiner" do not constitute "competent medical evidence").  While the Veteran is competent to report an observable symptom such as swelling, he is not competent to opine on the clinical significance or cause of that swelling.  No competent medical professional has indicated that the Veteran experienced, during the relevant time period, clinically significant effusions of the left knee as a post-surgical symptom of his partial medial meniscectomy.  See, e.g., July 2011 VA Examination (recording Veteran's history of "swelling" but indicating the current knee condition is not characterized by effusions).  

In determining that the Veteran's own allegations of swelling do not justify a separate rating under DC 5258 or DC 5259, the Board also relies on the fact that there are many medical records and physical examinations during the relevant time period which all, with the exception of the notation of "trace" effusion found in January 2011, explicitly indicate no effusion of the left knee.  The Board finds that the Veteran's left knee disability has not been characterized by swelling or effusion that is clinically significant or that results in any functional impairments during any portion of the period on appeal.

The Veteran relies, as argued by his representative, on the findings of the August 2008 MRI that "could represent postsurgical changes or recurrent tear" as support for a finding that he currently has a disability of the meniscus.  Firstly, the term "could" is not sufficiently definite that the Board will find that the Veteran does have a recurrent tear.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").  Secondly, and more importantly, the interpretation of diagnostic imaging, including reports prepared by medical professionals for other medical professionals, is beyond the competence of lay persons like the Veteran, his representative, and the Board.  See, e.g., Davidson v. Shinseki, 581 F.3d at 1316;
Colvin v. Derwinski, 1 Vet.App. at 174.  Deference in medical matters to medical professionals is particularly important where, as here, medical professionals have offered their own interpretation of the report.  The August 2008 VA examiner acknowledged the August 2008 MRI report, but indicated on the basis of that report, review of the entire record, and physical examination that the Veteran did not have any "meniscus abnormality."  Similarly, the July 2011 VA examiner also quoted the language from the August 2008 MRI report upon which the Veteran relies, but also concluded that the Veteran not have any "meniscus abnormality."  The Board finds these opinions that the Veteran did not have current symptoms of the partial medial meniscectomy, to include a recurrence of the meniscal tear, to be persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Likewise, although "clicking" is noted in, for example July 2008 and October 2009, those records do not indicate any resulting impairments (such as locking or effusion) and that symptom does not appear in the other treatment records from before and after those points.  Moreover, the VA examiners have consistently found, based on physical examination, that the Veteran does not have any meniscus abnormality, locking, effusion, clicking, or grinding.  The Board finds that the notations of "trace" effusion or swelling and of "clicking" or "popping" in the treatment records are not evidence of symptomatic removal of cartilage.

Further, the clicking and the Veteran's reports of "popping" appear to relate to pain and/or momentary limitations of motion.  This symptomatology, for which the Veteran seeks a separate, additional rating under DC 5258 or DC 5259, is "duplicative of or overlapping with the symptomatology" for which he was assigned a 10 percent rating under DC 5260.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  A separate, additional rating under DC 5258 or DC 5259 for those symptoms is not warranted.

As noted above, the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5260 for limitation of flexion.  While either Diagnostic Code 5259 or 5260 may be applied, the highest available rating under Diagnostic Code 5259 in this case is 10 percent; thus, Diagnostic Code 5259 does not allow for a higher rating than the 10 percent disability rating currently assigned under Diagnostic Code 5260 for limitation of flexion.

As for assigning a 20 percent rating under DC 5258 instead of the 10 percent rating under DC 5260, the Board finds that the Veteran does not meet the criteria for rating under DC 5258.  As already noted, the criteria under DC 5258 include "frequent episodes of 'locking,' pain, and effusion into the joint."  The medical evidence is against finding episodes of locking, much less frequent episodes of locking.  The medical evidence, though it does indicate "trace" effusion on a few occasions, is against finding frequent, or even clinically significant, effusion into the joint.  While there is frequent pain, meeting one of the three listed criteria is not sufficient to "more closely approximate" the criteria for a rating under DC 5258 rather than DC 5259 (or DC 5260).  38 C.F.R. § 4.7; accord Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (use of conjunctive "and" indicates all criteria must be met).

The evidence is not in equipoise, rather the greater weight of it is against the Veteran's claim.  Gilbert, 1 Vet.App. at 53-56.  Accordingly, his claim of entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left knee, with residuals of meniscus injury, is denied.


IV.  Extra-Schedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

Specifically, the symptoms of his left knee, which include functional loss due to pain and restricted ambulation, are contemplated in the applicable rating criteria.  In assigning the 10 percent rating, the Board considered and applied the DeLuca factors and relevant regulations in evaluating the functional limitations of the Veteran's condition.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Veteran has not alleged any extraordinary or unusual symptoms or functional limitations that are not reasonably described by the rating criteria as implemented pursuant to the governing regulations.  His alleged symptoms are precisely those factors (pain, weakness, instability, swelling, and functional limitations) that the Board relied upon, as directed by the regulations, in granting a schedular ratings of 10 percent under DC 5260 (via DCs 5003 and 5010).

Moreover, the Board finds that there is no unusual collective or combined effect of the Veteran's multiple service-connected disabilities warranting extraschedular consideration.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014) (requiring consideration of the collective and combined effect of all of a veteran's service connected disabilities).  While the Veteran is service-connected for multiple disabilities, he has been assigned separate evaluations for each of those disabilities based on the symptoms and functional limitations attributable to those disabilities.  Again, the Veteran's primary contention on appeal has been that his left knee symptoms (including pain, popping, and effusion) interfere with his ability to walk, sit, stand, or otherwise engage in physical activity.  Those functional limitations have been considered in assigning the schedular ratings.  The rating criteria for each of his conditions reasonably describe the Veteran's disability level and symptomatology, including the collective and combined effect of those disabilities.

Referral for consideration of an extraschedular rating for the Veteran's left knee disability is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.


ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left knee, with residuals of meniscus injury, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


